UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Frederick Taylor, President The Wall Street Fund, Inc. 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2013 THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, The Wall Street Fund returned 37.65% for the year ended December 31, 2013. During that time, the S&P 500, our benchmark index, was up 32.39%. The recent excellent equity market returns have been driven by both multiple expansion and earnings growth.As we enter 2014, the S&P 500 is trading slightly above 15X forward earnings, a level that represents fair value from our perspective. For the year 2013, Western Digital, Blackstone, NXP Semiconductor and Mastercard were the largest positive contributors to performance.Each of the positions increased over 50% during the year. Detractors from performance included Rackspace, Demand Media, Coach and EMC. As mentioned above, at 15X 2014 earnings we view the equity market as being fairly valued.To us, this means that over the long term, sustainable gains from the current level will likely be driven by earnings growth rather than price-earnings multiple expansion.This puts the focus on company selection and, if we execute, should allow us to do well on a relative basis and hopefully absolutely as well. The Wall Street Fund ended 2013 with forty-seven equity holdings.The top five positions represented 16.5% of fund assets. Total assets for the fund at year-end were $79 million. Top 5 Total Contributors Return Contribution Western Digital Corp % % Blackstone Group LP % % NXP Semiconductors % % Mastercard Inc. % % Google Inc. % % Bottom 5 Total Contributors Return Contribution Rackspace Hosting Inc. -51.34
